Exhibit 10.20

       

November 11, 2003

 

__________________________

500 N. Loop 1604 E., Suite 250

San Antonio, Texas 78232

 

Dear _________________:

 

The Board of Directors (the "Board") of The Exploration Company of Delaware,
Inc. (the "Company"), recognizes that your contribution to the past and future
growth and success of the Company has been and will be substantial, and the
Board desires to assure the Company of your continued services for the benefit
of the Company, particularly in the face of a take-over attempt.

 

This letter agreement ("Agreement") therefore sets forth those benefits which
the Company will provide to you in the event your employment with the Company is
terminated after a "Change in Control of the Company" [as defined in paragraph
2(i)] under the circumstances described below.

 

1. Term. If a Change in Control of the Company should occur while you are still
an employee of the Company, then this Agreement shall continue in effect from
the date of such Change in Control of the Company for so long as you remain an
employee of the Company, but in no event for more than three full calendar years
following a Change in Control of the Company; provided, however, that the
expiration of the term of this Agreement shall not adversely affect your rights
under this Agreement which have accrued prior to such expiration. If no Change
in Control of the Company occurs before your status as an employee of the
Company is terminated, this Agreement shall expire on such date. Prior to a
Change in Control of the Company, your employment may be terminated by the
Company with or without Cause [as defined in paragraph 3(iii)], and/or this
Agreement may be terminated by the Company, at any time upon written notice to
you and, in either or both such events, you shall not be entitled to any of the
benefits provided hereunder; provided, however, that the Company may not
terminate this Agreement following the occurrence of a Potential Change in
Control of the Company [as defined in paragraph 2(ii)] unless (a) at least one
year has expired since the most recent event or transaction constituting a
Potential Change in Control of the Company, and (b) in respect of a Potential
Change in Control of the Company which previously occurred, no facts or
circumstances continue to exist which, if initially occurring at the time any
termination of this Agreement is to occur, would constitute a Potential Change
in Control of the Company.

   

November 11, 2003

Page 2

 

2. Change in Control; Potential Change in Control. (i) For purposes of this
Agreement, a "Change in Control of the Company" shall be deemed to have occurred
if (A) there shall be consummated (I) any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation, or pursuant
to which share of the Company's Common Stock would be converted in whole or in
part into cash, securities or other property, other than a merger of the Company
in which the holders of the Company's Common Stock immediately prior to the
merger have substantially the same proportionate ownership of common stock of
the surviving corporation immediately after the merger, or (II) any sale, lease,
exchange or transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of the Company, or (B) the shareholders of
the Company shall approve any plan or proposal for the liquidation or
dissolution of the Company, or (C) any "person" [as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")] other than the Company or a subsidiary thereof or
any employee benefit plan sponsored by the Company or a subsidiary thereof or a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors ("Voting Shares"), as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, or (D) at any time during a period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company's shareholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period, or (E) any other
event shall occur that would be required to be reported in response to Item 6(e)
(or any successor provision) of Schedule 14A of Regulation 14A promulgated under
the Exchange Act.

 

(ii) For purposes of this Agreement, a "Potential Change in Control of the
Company" shall be deemed to have occurred if (A) the Company shall enter into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Company, or (B) any person shall publicly announce an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Company, or (C) the Company shall receive
any written communication from any third party or third parties, acting as
principal or as authorized representative of a disclosed principal, which is
publicly disclosed and proposes (or indicates a desire to engage in discussions
relating to the possibility of or with a view toward) a transaction the
consummation of which would result in the occurrence of a Change in Control of
the Company, or (D) any "person" [as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act], other than the Company or a subsidiary thereof or
an employee benefit plan sponsored by the Company or a subsidiary thereof or a
corporation owned,

November 11, 2003

Page 3

 

directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, shall (I) become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
(II) disclose directly or indirectly to the Company or publicly a plan or
intention to become the beneficial owner or (III) make a filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, with respect
to Voting Shares to become the beneficial owner, directly or indirectly, of
Voting Shares representing 9.9% or more of the combined voting power of the then
outstanding Voting Shares, or (E) any person described in clause (D) above who
becomes the beneficial owner, directly or indirectly, of Voting Shares
representing 9.9% or more of the combined voting power of the Company's then
outstanding Voting Shares shall increase his beneficial ownership of such
securities by 5% or more over the percentage acquired in the transaction which
previously gave rise to the occurrence of a Potential Change in Control of the
Company. Notwithstanding the foregoing, any event or transaction which would
otherwise constitute a Potential Change in Control of the Company shall not
constitute a Potential Change in Control of the Company if the negotiations or
other actions leading to such event or transaction were initiated by the Company
(it being understood that the occurrence of such a Company-initiated event or
transaction shall not affect the existence of any Potential Change in Control of
the Company resulting from any other event or transaction).

 

3. Termination Following Change in Control. If a Change in Control of the
Company shall have occurred while you are still an employee of the Company, you
shall be entitled to the payments and benefits provided in paragraph 4 hereof
upon the subsequent termination of your employment, within three full calendar
years of such Change in Control, by you or by the Company unless such
termination is (a) because of your death or "Disability" (as defined below), (b)
by the Company for "Cause" (as defined below), or (c) by you other than for
"Good Reason" (as defined below), in any of which events you shall not be
entitled to receive benefits under this Agreement.

 

(i) "Disability". If, as a result of your incapacity due to physical or mental
illness, you shall have been deemed "disabled" by the institution then
administering the Company's Long-Term Disability Insurance Plan (or a successor
plan) because you shall have been absent from your duties with the Company on a
full-time basis for six months and shall not have returned to full-time
performance of your duties within 30 days after written notice is given you, the
Company may terminate this Agreement for "Disability."

 

(ii) "Cause". For the purposes of this Agreement, the Company shall have "Cause"
to terminate your employment hereunder only upon

 

(A) the willful and continued failure by you substantially to perform your
duties with the Company [other than any such failure resulting from your
incapacity due to physical or mental illness or any failure resulting from your
terminating your employment with the Company for "Good Reason" (as defined
below)] after a written demand for substantial performance is delivered to you
by the Board

November 11, 2003

Page 4

 

which specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, or

 

(B) the willful engaging by you in gross misconduct materially and demonstrably
injurious to the Company.

 

For purposes of this paragraph, no act, nor failure to act, on your part shall
be considered "willful" unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interests of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for that purpose (after at least 20 days prior
notice to you and an opportunity for you, together with your counsel, to be
heard before the Board), finding that in the good faith opinion of the Board you
failed to perform your duties or engaged in misconduct as set forth in clause
(A) or (B) of this paragraph 3(ii), and that you did not correct such failure or
cease such misconduct after being requested to do so by the Board.

 

(iii) "Good Reason". You may terminate your employment for Good Reason. Any
determination by you that there exists Good Reason for you to terminate your
employment shall be conclusive and binding on the Company. For purposes of this
Agreement, "Good Reason" shall mean:

 

(A) the assignment to you of any duties inconsistent with, or a diminution of,
your positions, duties, responsibilities and status with the Company immediately
prior to a Change in Control of the Company, or a change in your titles or
offices as in effect immediately prior to a Change in Control of the Company, or
any removal of you from, or any failure to reelect you to, any of such
positions;

 

(B) a reduction by the Company in your base salary in effect immediately prior
to a Change in Control of the Company or a failure by the Company to increase
your base salary (within 15 months of your last increase) in an amount which is
substantially similar, on a percentage basis, to the average percentage increase
in base salary for all employees of the Company during the 12 months preceding
your increase;

 

(C) the failure by the Company to continue in effect any life insurance, health
or accident or disability plan in which you are participating or are eligible to
participate at the time of a Change in Control of the Company (or plans
providing you with substantially similar benefits), except as otherwise required
by the terms of such plans as in effect at the time of any Change in Control of
the Company or the taking of any action by the Company which would adversely
affect your participation in (other than increased premiums payable by you) or
materially reduce your benefits under any of such plans or deprive you of any
material fringe

 

November 11, 2003

Page 5

 

benefits enjoyed by you at the time of a Change in Control of the Company or the
failure by the Company to provide you with the number of paid vacation days to
which you are entitled in accordance with the vacation policies of the Company
in effect at the time of a Change in Control of the Company;

 

(D) the Company's requiring you to be based anywhere other than the county in
which you are based immediately prior to a Change in Control, except for
required travel on the Company's business to an extent substantially consistent
with your business travel obligations immediately prior to a Change in Control
of the Company;

 

(E) any material breach by the Company of any provision of this Agreement
(including, without limitation, paragraph 6);

 

(F) any purported termination of your employment by the Company which is not
effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (v) below [and, if applicable, subparagraph (iii) above]; and for
purposes of this Agreement, no such purported termination shall be effective.

 

(iv) Notice of Termination. Any termination by the Company pursuant to
subparagraphs (i), (ii) or (iii) above or by you pursuant to subparagraph (iii)
above shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

 

(v) Date of Termination. "Date of Termination" shall mean:

 

(A) if this Agreement is terminated for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30 day period),

 

(B) if your employment is terminated pursuant to subparagraph (iv) above, the
date specified in the Notice of Termination,

 

(C) if your employment is terminated for any other reason, the date on which a
Notice of Termination is given (or, if a Notice of Termination is not given, the
date of such termination), and

 

(D) if you are entitled to compensation pursuant to paragraph 6, the date
determined pursuant to such paragraph.

 

4. Compensation During Disability or Upon Termination. (i) If, after a Change in
Control of the Company, you shall fail to perform your duties hereunder as a
result of

 

November 11, 2003

Page 6

 

incapacity due to Disability, you shall continue to receive your full base
salary monthly at the rate then in effect until your employment is terminated
pursuant to paragraph 3(i)

 

hereof (and for any longer period for which full base salary or a lesser amount
as may be provided under applicable insurance plans).

 

(ii) If, after a Change in Control of the Company, your employment shall be
terminated for Cause, the Company shall pay you your full base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given and the Company shall have no further obligations to you under this
Agreement.

 

(iii) If, after a Change in Control of the Company, the Company shall terminate
your employment, other than pursuant to paragraph 3(i) or 3(ii) hereof or by
reason of death, or you shall terminate your employment for Good Reason or you
shall be entitled to payments pursuant to paragraph 6, then the Company shall
pay to you as severance pay (and without regard to the provisions of any benefit
plan) in a lump sum in cash on the fifth day following the Date of Termination,
an amount equal to the sum of the following:

 

(x) your full base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given; plus

 

(y) an amount equal to the product of (a) the sum of your monthly base salary at
the highest rate in effect during the 12-month period immediately preceding the
Date of Termination, multiplied by (b) the number two, multiplied by (c) the
number of years you have been employed by the Company preceding the Date of
Termination (with any partial year being prorated); minus

 

(z) all base salary paid to you that accrues from the date of Change of Control
of the Company to the Date of Termination.

 

(iv) You shall not be required to mitigate the amount of any payment provided
for in this paragraph 4 or in paragraph 6 or 15 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this paragraph 4
be reduced by any compensation earned by you as the result of employment by
another employer after the Date of Termination, or otherwise.

 

(v) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish your
existing rights, or rights which would accrue solely as a result of the passage
of time, under any employee benefit plan of the Company, any employment
agreement or other contract, plan or arrangement of the Company, except to the
extent necessary to prevent double payment under any other severance plan or
program of the Company in effect at the Date of Termination.

   

November 11, 2003

Page 7

 

5. Gross-Up Provision. If any portion of any payments received by you from the
Company (whether payable pursuant to the terms of this Agreement or any other
plan,

agreement or arrangement with the Company, its successors or any person whose
actions result in a Change in Control of the Company) shall be subject to the
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), or any successor statutory provision ("Excess Parachute
Payments"), the Company shall pay to you such additional amounts as are
necessary so that, after taking into account any tax imposed by such Section
4999 or any successor statutory provision only on any Net Excess Parachute
Payments (as hereinafter defined), as well as on payments made pursuant to this
sentence, and any federal and state income taxes payable as a result of any
payments due you pursuant to this sentence, you are in the same after-tax
position that you would have been in if such Section 4999 or any successor
statutory provision did not apply and no payments were made pursuant to this
sentence. "Net Excess Parachute Payments" shall mean that amount equal to the
difference between (i) all Excess Parachute Payments and (ii) all "parachute
payments" (as that term is defined in Section 280G of the Code) attributable to
the acceleration of the exercisability of stock options (or any right to receive
cash in lieu thereof) under any plan of the Company or any successor or person
whose actions result in a Change in Control of the Company.

 

6. Successor's Binding Agreement. (i) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to you, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you terminated your employment for Good Reason
(whether or not you terminate your employment), except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this paragraph 6 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. If you
received payments pursuant to this paragraph 6 prior to termination of your
employment, you shall not be entitled to any benefits hereunder at the time of
any subsequent termination of your employment.

 

(ii) This Agreement shall inure to the benefit of, and be enforceable by, your
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

November 11, 2003

Page 8

 

7. Employment. In consideration of the foregoing obligations of the Company, you
agree to be bound by the terms and conditions of this Agreement and to remain in
the

employ of the Company during any period following any public announcement by any
person of any proposed transaction or transactions which, if effected, would
result in a Change in Control of the Company until a Change in Control of the
Company has taken place or, in the opinion of the Board, such person has
abandoned or terminated its efforts to effect a Change in Control of the
Company. Subject to the foregoing, nothing contained in this Agreement shall
impair or interfere in any way with your right to terminate your employment or
the right of the Company to terminate your employment with or without Cause
prior to a Change in Control of the Company. Nothing contained in this Agreement
shall be construed as a contract of employment between the Company and you or as
a right for you to continue in the employ of the Company, or as a limitation of
the right of the Company to discharge you with or without Cause prior to a
Change in Control of the Company.

 

8. Injunctive Relief. You acknowledge and agree that the remedy of the Company
at law for any breach of the covenants and agreements contained in paragraph 7
of this Agreement will be inadequate, and that the Company shall be entitled to
injunctive relief as its sole and exclusive remedy against any such breach or
any threatened breach. You represent and agree that such injunctive relief shall
not prohibit you from earning a livelihood acceptable to you. The Company waives
all right to any claim for damages or set-off in connection with any such breach
of such covenants and agreements.

 

9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company should be directed to the attention of the
General Counsel of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

10. Indemnification. The Company will indemnify you to the fullest extent
permitted by the laws of the State of Delaware and the by-laws of the Company as
in effect on the date of the Change in Control of the Company, in respect of all
your services rendered to the Company and its subsidiaries prior to the Date of
Termination. You shall be entitled to the protection of any insurance policies
the Company now or hereafter maintains generally for the benefit of its
directors, officers and employees (but only to the extent of the coverage
afforded by the existing provisions of such policies) to protect against all
costs, charges and expenses whatsoever incurred or sustained by you in
connection with any action, suit or proceeding to which you may be made a party
by reason of your being or having been a director, officer or employee of the
Company or any of its subsidiaries during your employment therewith.

 

November 11, 2003

Page 9

 

11. Further Assurances. Each party hereto agrees to furnish and execute such
additional forms and documents, and to take such further action, as shall be
reasonable and customarily required in connection with the performance of this
Agreement or the

payment of benefits hereunder.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and such officer as may be specifically designated by the Board of
Directors of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Legal Fees and Expenses. In addition to any other benefits to which you may
be entitled hereunder, the Company shall pay all legal fees and expenses which
you may incur as a result of the Company's contesting the validity,
enforceability or your interpretation of, or determinations under, this
Agreement or otherwise as a result of any termination as a result of which you
are entitled to the benefits set forth in this Agreement.

 

16. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in San Antonio,
Texas, in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator's award (which the parties
agree may include any measure or type of damages or other remedy available at
law or in equity) in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

If this Agreement correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this subject.

   

November 11, 2003

Page 10

   

Sincerely,

     

THE EXPLORATION COMPANY OF

 

DELAWARE, INC.

         

By:_________________________________

 

Its:_________________________________

   

AGREED TO this ____ day of

 

_____________, 20__.

     

_____________________________

 

By: ____________________

     

________________________________________________________________________

________________________________________________________________________

   

Agreements identical to the forgoing were entered into by and between The
Exploration Company of Delaware, Inc., and its officers and employees, except
for the following differences in the Agreements entered into with the following
officers:



 

 

Severance Amount

Name

in Section 4(iii)(y)

----

---------------------

   

Mr. James E. Sigmon

   

(y) an amount equal to the product of (a) the sum of their annual base salary at
the highest rate in effect during the 12-month period immediately preceding the
Date of Termination, multiplied by (b) the number three; minus

       

Mr. James J. Bookout

 

Mr. Roberto R. Thomae



and Mr. Peter M. Stark

(y) an amount equal to the product of (a) the sum of their annual base salary at
the highest rate in effect during the 12-month period immediately preceding the
Date of Termination, multiplied by (b) the number two; minus

